          Case 1:19-cr-00911-WHP Document 31
                                          32 Filed 06/23/20 Page 1 of 1
Law Office of Meredith S. Heller PLLC                                 99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                               New York, NY 10016
                                                                                Phone: (646) 661-1808
                                                                                   Fax: (646) 661-1746
                                                                           msheller@mshellerlaw.com


                                                             Application granted.
June 23, 2020

VIA ECF
Honorable William H. Pauley III
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                 June 23, 2020
RE:     United States v. Colon-Cruz (Mario Espinal)
        19-cr-91 (WHP)

Dear Judge Pauley:

        This letter is submitted on behalf of my client, Mr. Mario Espinal, to respectfully
request permission to travel to Tobyhanna, Pennsylvania, LQWKH3RFRQRVwith his family over
the July 4th holiday. He would travel on July 3rd and return July 5th.

       Both the government and Pretrial Services have been informed of this request and do not
oppose it.

Respectfully submitted,


Meredith S. Heller

Cc:     A.U.S.A. Daniel G. Nessim (via ECF)
